                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL DAVIS,

       Petitioner,

v.                                                                  No. 19-cv-174 MV-SCY

RICARDO MARTINEZ, and
HECTOR BALDERAS,

       Respondents.

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Michael Davis’ 28 U.S.C. § 2254 Habeas

Corpus Petition (Doc. 1). Petitioner asks the Court to vacate his state convictions for criminal

sexual contact based on, inter alia, ineffective assistance of counsel and due process violations.

The Court previously directed Petitioner to show cause why his § 2254 Petition should not be

dismissed as untimely. Having independently researched the state docket to confirm the time-bar,

and because Petitioner cannot establish grounds for tolling, the Court must dismiss the Petition.

I. Procedural Background

       The background facts are taken from the Petition (Doc. 1) and the state court docket in

Petitioner’s state court criminal docket, Case No. D-905-CR-2012-00443. The state criminal

filings are subject to judicial notice. See United States v. Ahidley, 486 F.3d 1184, 1192 n. 5 (10th

Cir. 2007) (courts have “discretion to take judicial notice of publicly-filed records … concerning

matters that bear directly upon the disposition of the case at hand”); Mitchell v. Dowling, 672 F.

App’x 792, 794 (10th Cir. 2016) (Habeas courts may take “judicial notice of the state-court docket

sheet to confirm the date that each [state] motion was filed”).

       On January 2, 2014, Petitioner pled guilty to two counts of criminal sexual contact with a
minor in violation of N.M.S.A. § 30-09-13. (Doc. 1 at 1). The state court sentenced him to fifteen

years imprisonment, five of which were suspended. Id. Judgment on his conviction and sentence

was entered February 5, 2014. See Judgment and Sentence in case no. Case No. D-905-CR-2012-

00443. Petitioner did not file a direct appeal. However, on April 23, 2014, he filed the first of

several motions to withdraw his plea or correct the judgment. See Motion to Reopen in Case No.

D-905-CR-2012-00443. The following timeline reflects the state court tolling activity between

2014 and 2019.1

       April 23, 2014: Petitioner files the first motion to withdraw his plea.

       April 7, 2015: The state court denies the motion.

       May 8, 2015: Petitioner does not appeal, and the ruling becomes final.

                  - 90 days pass -

       August 6, 2015: Petitioner files a second motion to withdraw his plea.

       Sept. 11, 2015: The state court denies the motion.

       Oct. 8, 2015: Petitioner files a motion to reconsider.

       Oct. 28, 2015: The state court denies the motion.

       Nov. 28, 2015: Petitioner does not initially appeal, and the ruling becomes final.

                  - 44 days pass -

       Jan. 11, 2016: Petitioner files another motion to reconsider.

       Feb. 4, 2016: Petitioner files an untimely appeal of the October 28, 2015 order, which is
       later dismissed with no impact on the timeline. See U.S. v. Terrones-Lopez, 447 F. App’x
       882, 884-85 (10th Cir. 2011).


1
  The Court assumes, without deciding, that a 30-day appeal period should be added each time the
state court denied a motion by Davis. This calculation method benefits Davis and does not change
the result in this case.

                                                2
       May 23, 2016: The state court denies the Jan. 11, 2016 motion to reconsider.

       June 23, 2016: Petitioner does not appeal that order, and the ruling becomes final.

               - 510 days pass –

       Nov. 15, 2017: Petitioner files a state habeas petition.

       Jan. 4, 2018: The state court denies the petition.

       March 19, 2018: The New Mexico Supreme Court (“NMSC”) denies certiorari review,
       and the matter becomes final.2

               -277 days pass-

       Dec. 21, 2018: Petitioner files another motion to reopen.

       Jan. 8, 2019: The state court denies the motion.

See Doc. 1; Case No. D-905-CR-2012-00443; Case No. S-1-SC-36840.

       On March 4, 2019, Petitioner filed the instant § 2254 proceeding in this Court (Doc. 1).

He contends that: the state judgment contains restrictions that were not included in the plea

agreement; the state court’s actions were arbitrary and prejudicial; and counsel rendered ineffective

assistance. (Doc. 1 at 5, 7, 8, and 10). By an Order to Show Cause entered June 17, 2019, the

Court screened the Petition under Habeas Corpus Rule 4 and determined that it was plainly time-

barred. See Doc. 3; see also Day v. McDonough, 547 U.S. 198, 209 (2006) (As part of the initial

review process, “district courts are permitted … to consider, sua sponte, the timeliness of a state

prisoner’s habeas petition”). The Order set forth the legal standard for statutory/equitable tolling

and set a deadline of July 17, 2019 for Petitioner to show cause why the case should not be


2
 The Court previously stated that the trial court, rather than the NMSC, denied the November 15,
2017 habeas petition on March 16, 2018. However, this Order clarifies that the NMSC denied
certiorari review on March 16, 2018, and the matter become final the next business day (Monday,
March 19, 2018). Such clarification has no impact on tolling or on the one-year limitation period.

                                                 3
dismissed. Petitioner filed his show-cause response on July 15, 2019 (Doc. 4), and the matter is

ready for review.

III. Discussion

       Section 2254 petitions must generally be filed within one year after the defendant’s

conviction becomes final. 28 U.S.C. § 2244(d)(1)(A). The one-year limitation period can be

extended:

       (1)       While a state habeas petition is pending, § 2244(d)(2);

       (2)       Where unconstitutional state action has impeded the filing of a federal habeas

petition, § 2244(d)(1)(B);

       (3)       Where a new constitutional right has been recognized by the Supreme Court, §

2244(d)(1)(C); or

       (4)       Where the factual basis for the claim could not have been discovered until later, §

2244(d)(1)(C).

Equitable tolling may also available “when an inmate diligently pursues his claims and

demonstrates that the failure to timely file was caused by extraordinary circumstances beyond his

[or her] control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000).

       The Court carefully reviewed the docket in Petitioner’s criminal case and determined that

the criminal judgment became final, at the latest, on March 10, 2014. See Locke v. Saffle, 237

F.3d 1269, 1271-1273 (10th Cir. 2001) (For purposes of § 2254, the conviction becomes final upon

the expiration of the appeal period); NMRA, Rule 12-201 (providing that a notice of appeal must

be filed within 30 days after entry of the judgment). For simplicity, the Order to Show Cause

(Order) assumed that the one-year period was tolled through June 23, 2016, when the appeal period


                                                  4
expired in connection with Petitioner’s fourth motion to reopen/reconsider. (Doc. 3 at 4). The

Order noted there was no tolling activity during the next year; the one-year limitation expired no

later than June 23, 2017; and the § 2254 petition filed on March 4, 2019 is time-barred. Id. The

show-cause response raises two tolling arguments, which are discussed below.

       I.      Statutory Tolling Based on the Untimely Appeal

       Petitioner objects to the finding that there was no tolling activity between June 23, 2016

and June 23, 2017. (Doc. 4 at 1). He argues that the one-year period should be tolled based on

his first post-conviction appeal, which was pending between February 4, 2016 and March 13, 2017.

See NTC: of Appeal in Case No. D-905-CR-2012-00443. However, the NMSC dismissed the

appeal as untimely. See Order Denying Petition in Case No. S-1-SC-36005.3 The Tenth Circuit

has consistently held that “untimely notices of appeal d[o] not delay the onset of the [one-year

habeas] limitations period.” Terrones-Lopez, 447 F. App’x at 884-85; see also Sherratt v. Friel,

275 F. App’x 763, 767 (10th Cir. 2008) (“The pendency of an untimely appeal … is not considered

‘time during which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending.’”) (quoting 28 U.S.C. § 2244); Loftis v.

Chrisman, 812 F.3d 1268, 1272 (10th Cir. 2016) (concluding that untimely post-conviction appeal

“did not statutorily toll the federal limitations period”); Hoggro v. Boone, 150 F.3d 1223, 1226 n.

4 (10th Cir. 1998) (same). Therefore, as a matter of law, Petitioner is not entitled to tolling during

the pendency of his untimely 2016 appeal, and the timeline set forth above is correct. The one-

year period expired no later than June 23, 2017, and the 2019 § 2254 petition is untimely.


3
 Petitioner’s exhibits reflect that he initially filed the certiorari appeal in the New Mexico Court
of Appeals (“NMCA”), and that the NMCA transferred the appeal to the NMSC. (Doc. 4 at 3).
This transfer has no impact on tolling or the one-year period.

                                                  5
       Alternatively, even if the Court credited Petitioner for the pendency of his untimely post-

conviction appeal, his § 2254 petition would still be time-barred. If the Court awarded credit for

all possible tolling scenarios, the timeline would read as follows:

       March 10, 2014: The Judgment becomes final.

       April 23, 2014: Petitioner files the first motion to withdraw his plea.

       April 7, 2015: The state court denies the motion.

       May 8, 2015: Petitioner does not appeal, and the ruling becomes final.

                   - 90 days pass, and the one-year period is running -

       August 6, 2015: Petitioner files a second motion to withdraw his plea.

       Sept. 11, 2015: The state court denies the motion.

       Oct. 8, 2015: Petitioner files a motion to reconsider.

       Oct. 28, 2015: The state court denies the motion.

       Jan. 11, 2016: Petitioner files another motion to reconsider.

       Feb. 4, 2016: Petitioner files an untimely appeal from the October 28, 2015 order.

       May 23, 2016: The state court denies the Jan. 11, 2016 motion to reconsider.

       June 23, 2016: Petitioner does not appeal that order, and the ruling becomes final.

       March 20, 2017: The NMSC denies the untimely certiorari appeal.

       March 21, 2017: The matter becomes final on the next business day.

               - 239 days pass, and the one-year period is running –

       Nov. 15, 2017: Petitioner files a state habeas petition.

       Jan. 4, 2018: The state court denies the petition.

       March 16, 2018: The New Mexico Supreme Court denies certiorari review.


                                                  6
       March 19, 2018: The matter becomes final on the next business day (Monday).

               -   277 days pass, and the one-year period is running -

       Dec. 21, 2018: Petitioner files another motion to reopen.

       Jan. 8, 2019: The state court denies the motion.

       Feb. 8, 2019: Petitioner does not appeal, and the ruling becomes final.

               -   24 days pass, and the one-year period is running -

       March 4, 2019: Petitioner files the federal § 2254 petition.

See Doc. 1; Case No. D-905-CR-2012-00443; Case No. S-1-SC-36840.

       As demonstrated above, 630 days elapsed after the criminal judgment became final, but

before Petitioner filed his federal § 2254 action. Petitioner therefore failed to file his § 2254 action

within the one-year limitation period, even assuming statutory tolling applied.

       II.     Merits Review & Equitable Tolling

       In his show-cause response, Petitioner also argues that, based on the merits of his claims,

the Court should overlook the time-bar. Specifically, he argues that plea counsel was ineffective,

and that he never received a hearing in connection with his state post-conviction motions. (Doc.

4 at 1-2). Unfortunately, Federal Courts cannot consider the merits of a habeas claim unless the

petitioner complies with the stringent procedural requirements of §§ 2244 and 2254, including the

one-year limitation period. See U.S. v. Greer, 881 F.3d 1241, 1244 (10th Cir. 2018) (“Before

addressing the merits of [petitioner’s] claim, he must show that he can satisfy the procedural

requirements of the Antiterrorism and Effective Death Penalty Act (AEDPA)…. The first of these

barriers is timeliness.”). Any alleged defects in the state proceedings therefore cannot save the

otherwise untimely § 2254 Petition.


                                                   7
        Petitioner also appears to ask the Court to apply equitable tolling, arguing that he made

“diligent and relentless efforts … to learn and apply the guidelines, timelines, rules, and statutes at

every level of [the] postconviction proceeding[s].” (Doc. 4 at 2). Equitable tolling is “a rare

remedy to be applied in unusual circumstances.” Al-Yousif v. Trani, 779 F.3d 1173, 1179 (10th

Cir. 2015).    The doctrine only applies if some extraordinary circumstance outside of the

petitioner’s control prevented him from timely filing. See Lawrence v. Florida, 549 U.S. 327

(2007); Menominee Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756 (2016). Here,

Petitioner explains that he thought the limitation period began on or about March 20, 2018, when

the NMSC dismissed his second certiorari appeal. It appears that Petitioner did not understand

that the one-year period was running between 2015 and 2017, when 329 days elapsed without

tolling activity. This explains why he filed his § 2254 Petition almost exactly one year after the

NMSC denied his second certiorari appeal in March 2018, but the § 2254 petition was still almost

a year late.

        While the Court is sympathetic to Petitioner’s arguments and recognizes his efforts, the

Tenth Circuit is adamant that ignorance of the law cannot excuse an untimely habeas filing. See

Marsh v. Soares, 223 F.3d 1217, 1229 (10th Cir. 2000) (“It is well established that ignorance of

the law, even for an incarcerated pro se petitioner, [] does not excuse prompt filing.”); Taylor v.

Wade, 789 F. App’x 674, 677 (10th Cir. 2019) (“[N]either [petitioner’s] misapprehension of the

law nor his … claim of ineffective assistance of counsel could excuse his failure to file a timely

habeas petition”); Rojas-Marceleno v. Kansas, 765 F. App’x 428, 433 (10th Cir. 2018) (“A

petitioner’s lack of legal knowledge or inability to afford an attorney [] does not merit equitable

tolling”); Hickmon v. Mahaffey, 28 F. App’x 856, 858 (10th Cir. 2001) (same). The Court


                                                  8
therefore cannot apply equitable tolling in this case.

       For these reasons, the Court must dismiss the Petition as time-barred. The Court will also

deny a certificate of appealability under Habeas Corpus Rule 11, as the time-bar is not reasonably

debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (certificate of appealability can only

issue where petitioner “demonstrates that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong”).

       IT IS ORDERED that Petitioner Michael Davis’ 28 U.S.C. § 2254 Habeas Corpus Petition

(Doc. 1) is DISMISSED; a certificate of appealability is denied; and a separate judgment will be

entered closing the civil case.


                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  9
